ORDER

PER CURIAM.
Patricia Arnold (Claimant) appeals from the order of the Labor and Industrial Relations Commission (Commission) denying her claim for unemployment benefits because she was discharged for misconduct connected with work.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the Commission’s order pursuant to Rule 84.16(b).